10 So. 3d 1119 (2009)
Steve SENELUS, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D09-744.
District Court of Appeal of Florida, Third District.
April 22, 2009.
Rehearing and Rehearing En Banc Denied June 11, 2009.
Steve Senelus, in proper person.
Bill McCollum, Attorney General, for respondent.
Before GERSTEN, C.J., and COPE and SUAREZ, JJ.
SUAREZ, J.
Steve Senelus seeks a grant of a petition for writ of habeas corpus asserting ineffective assistance of appellate counsel. We deny the petition. See Senelus v. State, 994 So. 2d 493 (Fla. 3d DCA 2008) (affirming conviction for robbery).
Petition denied.